DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the shared filter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, “the shared filter” will be interpreted as --a shared filter--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 8-11, & 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khlat et al. (US PGPub 20180076793)
As per claim 1:
Khlat et al. discloses in Fig. 24:
A parallel hybrid acoustic passive filter comprising: a first sub-filter (first filter path P1) including a first shunt acoustic resonator (acoustic resonator B11) in parallel with a first inductor (inductor L12), the first shunt acoustic resonator in series with a second inductor (inductor L11); and a second sub-filter (second filter path P2) coupled in parallel with the first sub-filter at a first common node (input node I/P) and a second common node (output node O/P), the second sub-filter including a second shunt acoustic resonator (acoustic resonator B21) in parallel with a third inductor (inductor L22), the second shunt acoustic resonator in series with a fourth inductor (inductor L21) the first sub-filter and the second sub-filter are together arranged to filter a radio 

As per claim 2:
Khlat et al. discloses in Fig. 24:
the first sub-filter and the second sub-filter are together arranged as a band pass filter having a passband (para [0109]).

As per claim 4:
Khlat et al. discloses in Fig. 24:
the first sub-filter and the second sub-filter are together arranged as a band stop filter having a stop band (para [0109]).

	As per claim 6:
	Khlat et al. discloses in Fig. 24:
the first sub-filter includes bulk acoustic wave resonators that include the first shunt acoustic resonator (para [0077]).

	As per claim 8:
	Khlat et al. discloses in Fig. 24:
the first sub-filter further includes a third shunt acoustic resonator (acoustic resonator B12)


	Khlat et al. discloses in related Fig. 9:
the second inductor is part of an integrated passive device (related Fig. 9 discloses filters as multiple passband multiple stopband filters individually mounted as integrated devices, MPMS filters 62, 66, & 70, on a substrate, flexible PCB (F-PCB), as components, para [0073], whereas the filter shown in Fig. 24 only comprises passive devices, thus being an integrated passive device).

	As per claim 10:
	Khlat et al. discloses in Fig. 24:
the first sub-filter and the second sub-filter have different passbands (para [0109]).

	As per claim 11:
	Khlat et al. discloses in Fig. 24:
a lower bound of a passband of the parallel hybrid acoustic passive filter is at least 2 gigahertz (para [0072]).

	As per claim 22:
Khlat et al. discloses in Figs. 8 & 24:
A wireless communication device comprising: 
a radio frequency front end (Fig. 8, para [0034]) including a filter (multiple passband multiple stopband (MPMS) filters 62, 66, & 70, which may be the alternative filter circuit of Fig. 24) configured to filter a radio frequency signal (para [0109], where the filter functions as a combined response of the two filters, 
and an antenna (antennas A1-A4) in communication with the radio frequency front end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khlat et al. (US PGPub 20180076793)
As per claim 3:
Khlat et al. discloses in Fig. 24:
The filter may provide multiple bandpass/stopband responses, depending on the selection of resonance frequencies, and that the resonance frequencies are different from one another to provide the desired filter response (para [0109]).
Khlat et al. does not disclose:
a frequency response of the parallel hybrid acoustic passive filter has a first sub-passband corresponding to the first sub-filter, a second sub-passband corresponding to the second sub-filter, and at least one notch at a notch frequency between the first sub-passband and a second sub-passband.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the frequency response of the parallel hybride acoustic passive filter of Khlat et al. have a first sub-passband corresponding to the first sub-filter, a second sub-passband corresponding to the second sub-filter, and at least one notch at a notch frequency between the first sub- passband and a second sub-passband, as a design parameter as disclosed by Khlat et al. that provides the benefit of providing two passbands (as per multiple bandpass responses) with a notch or stopband between the passbands to provide the benefit of isolation between the passbands for further circuitry or to provide a stopband for undesired frequency bands between the passbands, as shown in related Fig. 8 of Khlat, and as well-understood in the art.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khlat et al. (US PGPub 20180076793) in view of Inoue et al. (US Patent 768373), a reference of record.
Khlat et al. discloses in Fig. 24:
The filter may provide multiple bandpass/stopband responses, depending on the selection of resonance frequencies, and that the resonance frequencies are different from one another to provide the desired filter response (para [0109]).
Khlat et al. does not disclose:
the first sub-filter includes a series acoustic resonator in series with the first shunt acoustic resonator, the series acoustic resonator in parallel with a fifth inductor.
	Inoue et al. discloses in Fig. 29:
The use of a series acoustic resonator (series resonator S31/S32) in parallel with an inductor (L31/L32) (resonant circuits 18 & 19) connected in series with a filter comprising acoustic resonators (receive filters 10c or 12c) that provides matching and an attenuation pole (col. 16 lines 2-45)
At the time of filing, it would have been obvious to one of ordinary skill in the art for the first sub-filter to include a series acoustic resonator in series with the first shunt acoustic resonator, the series acoustic resonator in parallel with a fifth inductor to provide the benefit of impedance matching and an attenuation pole to the first sub-filter as taught by Inoue et al. (col. 16 lines 2-45)

Claim 12-15 & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khlat et al. (US PGPub 20180076793) in view of Kato et al. (US PGPub 20180123547), a reference of record.
As per claim 12:
Khlat discloses:
A first filter formed as a parallel hybrid acoustic passive filter configured to filter a radio frequency signal (para [0109], where the filter functions as a combined response of the two filters, and is for use in RF circuitry, para [0067]),
the first filter including a first sub-filter (first filter path P1)  in parallel with a second sub-filter (second filter path P2) at a first and second common nodes (input node I/P and output node O/P), the first sub-filter including a first shunt acoustic resonator (acoustic resonator B11) in parallel with a first inductor (inductor L12), the first shunt acoustic resonator in series with a second inductor (inductor L11),
and the second sub-filter including a second shunt acoustic resonator (acoustic resonator B21) in series with a fourth inductor (inductor L21).
	Khlat et al. does not disclose:
	A multiplexer with a parallel hybrid acoustic passive filter, and a second filter coupled to the first and second common nodes.
	Kato et al. discloses in Fig. 11:
A multiplexer (40) comprising a bandpass filter (filter 10, para [0128]) and a bandstop filter (filter 20, band elimination filter, para [0126]) coupled to a common node (diplexer 30).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use a bandpass filter having a configuration such as that of Khlat et al. as the band pass filter of Kato et al. as an art-recognized alternative/equivalent filters able to provide the function of a stopband and a passband.
As a consequence of the combination, the combination discloses a multiplexer with a parallel hybrid acoustic passive filter (the filter of Khlat), the multiplexer comprising: a first filter (filter 10, replaced with the bandpass filter of Khlat) configured to filter a radio frequency signal, the first filter including a first sub-filter in parallel with a second sub-filter at a first and second common nodes, the first sub-filter including a first shunt acoustic resonator in parallel with a first inductor, the first shunt acoustic resonator in series with a second inductor and the second sub-filter including a second shunt acoustic resonator in parallel with a third inductor, the second shunt acoustic resonator in series with a fourth inductor and a second filter (filter 20) coupled to the first and second common nodes (through the antenna node).

As per claim 13:
	Khlat discloses in Fig. 24:
a band pass filter (para [0109]).
	Khlat does not disclose:
the first filter is the band pass filter of claim 12.
	Kato et al. discloses in Fig. 11:
		The multiplexer comprises a bandpass filter (filter 10, para [0128]).
	As a consequence of the combination of claim 12, the first filter is a band pass filter.

	As per claim 14:
Khlat et al. discloses in Fig. 24:
The filter may provide multiple bandpass/stopband responses, depending on the selection of resonance frequencies, and that the resonance frequencies are different from one another to provide the desired filter response (para [0109]).
Khlat et al. does not disclose:
a frequency response of the first filter has a first sub-passband corresponding to the first sub-filter, a second sub-passband corresponding to the second sub-filter, and at least one notch at a notch frequency between the first sub-passband and a second sub-passband.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the frequency response of the parallel hybride acoustic passive filter of Khlat et al. have a first sub-passband corresponding to the first sub-filter, a second sub-passband corresponding to the second sub-filter, and at least one notch at a notch frequency between the first sub- passband and a second sub-passband, as a design parameter as disclosed by Khlat et al. that provides the benefit of providing two passbands (as per multiple bandpass responses) with a notch or stopband between the passbands to provide the benefit of isolation between the passbands for further circuitry or to provide a stopband for undesired frequency bands between the passbands, as shown in related Fig. 8 of Khlat, and as well-understood in the art.
As a consequence of the combination, a frequency response of the first filter has a first sub-passband corresponding to the first sub-filter, a second sub- passband corresponding to the second sub-filter, and a notch at a notch frequency between the first sub-passband and a second sub-passband.

	As per claim 15:
	Khlat does not disclose:
		the second filter is a band stop filter.
	Kato et al. discloses in Fig. 11:
		the second filter is a band stop filter.
As a consequence of the combination of claim 12, the combination discloses the second filter is a band stop filter.

As per claim 17:
Khlat discloses in Fig. 24:
the second sub- filter includes a third shunt acoustic resonator (B22)

	As per claim 18:
	Khlat does not disclose:
the first filter has a first passband, the second filter has a second passband, the first passband having a lower edge that is at a higher frequency than an upper edge of the second passband.
	Kato et al. discloses in Fig. 11:
the first filter has a first passband (2300-2690 MHz, para [0128]), the second filter has a second passband (1710-2200 MHz, para [0128]), the first passband having a lower edge that is at a higher frequency than an upper edge of the second passband.
	As a consequence of the combination of claim 12, the combination discloses the first filter has a first passband, the second filter has a second passband, the first passband having a lower edge that is at a higher frequency than an upper edge of the second passband.

As per claim 19:
	Khlat et al. does not disclose:
a third filter coupled to the at least one of the first and second common nodes.
	Kato et al. discloses in Fig. 11:
a third filter (high-pass filter 30A) coupled to a common node (antenna node).
	As a consequence of the combination of claim 12, a third filter coupled to the at least one of the first and second common nodes.

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Khlat et al. (US PGPub 20180076793) in view of Kato et al. (US PGPub 20180123547), a reference of record, as applied to claim 12 above, and further in view of Inoue et al. (US Patent 768373), a reference of record.
The resultant combination discloses the multiplexer of claim 12, as rejected above.
As per claim 20:
The resultant combination discloses in Khlat et al. in Fig. 24:
The filter may provide multiple bandpass/stopband responses, depending on the selection of resonance frequencies, and that the resonance frequencies are different from one another to provide the desired filter response (para [0109]).
The resultant combination does not disclose:
the first sub-filter includes a series acoustic resonator in series with the first shunt acoustic resonator, the series acoustic resonator in parallel with a fifth inductor.
Inoue et al. discloses in Fig. 29:
The use of a series acoustic resonator (series resonator S31/S32) in parallel with an inductor (L31/L32) (resonant circuits 18 & 19) connected in series with a filter comprising acoustic resonators (receive filters 10c or 12c) that provides matching and an attenuation pole (col. 16 lines 2-45)
At the time of filing, it would have been obvious to one of ordinary skill in the art for the first sub-filter to include a series acoustic resonator in series with the first shunt acoustic resonator, the series acoustic resonator in parallel with a fifth inductor to provide the benefit of impedance matching and an attenuation pole to the first sub-filter as taught by Inoue et al. (col. 16 lines 2-45)

	As per claim 21:
	Khlat does not disclose:
a shared filter is a high pass filter.
	Kato et al. discloses in Fig. 11:
		a shared filter is a high pass filter (high-pass filter 30A).
As a consequence of the combination of claim 12, the combination discloses a shared filter is a high pass filter.

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 01/15/2021, with respect to the rejection(s) of claim(s) 1-22 under Nasaka, Takamine, Takamine in view of Kato, and Takamine in view of Xu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Khlat and Khlat in view of Kato and/or Inoue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/           Examiner, Art Unit 2843